 

Exhibit 10.15

 

CONSENT AGREEMENT

(1730 Pennsylvania Ave. and International Square)

 

CONSENT AGREEMENT (this “Agreement”), dated as of December 19, 2003, by and
between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation
(the “Lender”), and CARR REALTY, L.P., a Delaware limited partnership (the
“Borrower” or “CRLP”).

 

RECITALS

 

A. The Borrower and the Lender are parties to certain of the Loan Documents (as
defined in the Definitional Appendix attached hereto and incorporated herein
(the “Definitional Appendix”)) relating to a secured loan in the original
principal amount of $183,700,000 (the “Loan”).

 

B. CarrAmerica Realty Corporation, a Maryland corporation (“CARC”), owns over
80% of the limited partnership interests in the Borrower and is the sole general
partner of the Borrower.

 

C. The Borrower owns a 50% partnership interest (the “Square 50 Interest”) in
Square 50 Associates, a District of Columbia general partnership (“Square 50”),
and the remaining 50% partnership interest in Square 50 is owned by Tasea
Investment Company, a Delaware corporation.

 

D. The Borrower owns a 50% partnership interest (the “Capitol 50 Interest”) in
Capitol 50 Associates, a District of Columbia joint venture (“Capitol 50”), and
the remaining 50% partnership interest in Capitol 50 is owned by Square 50.

 

E. In connection with the Loan, the Borrower entered into an Amended and
Restated Security Agreement, dated as of March 19, 1999, with the Lender (the
“Security Agreement”) relating to the Square 50 Interest and the Capitol 50
Interest (collectively, the “Pledged Interests”), and CARC entered into a
Guarantee of Recourse Obligations, dated as of March 19, 1999, with the Lender
(the “Original Guarantee”).

 

F. The Borrower is contemplating a restructuring transaction (the “CRLP
Restructuring”), as more particularly described on Schedule I attached hereto
and incorporated herein (the “CRLP Restructuring Schedule”), as a result of
which, among other things, (a) CARC will cease to hold directly the general
partner interest and limited partner interests in the Borrower, and such
interests will be held, directly and indirectly, by Carr Realty Holdings L.P., a
newly

 



--------------------------------------------------------------------------------

formed subsidiary of CARC (“CRH”), and (b) the Borrower will transfer the
Pledged Interests to CRH.

 

G. The Borrower has requested that the Lender consent to the CRLP Restructuring,
and the Lender is willing to do so on the terms set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Defined Terms. All capitalized terms not otherwise defined herein which are
defined in the Definitional Appendix shall have the meanings assigned to them in
the Definitional Appendix.

 

2. Lender Consent. (a) To the extent necessary under the Loan Documents, the
Lender hereby consents to the CRLP Restructuring and to the execution, delivery
and performance of the documents and instruments contemplated by, or necessary
to implement, the CRLP Restructuring (collectively, the “Documents”). The
implementation and consummation of the CRLP Restructuring and the execution,
delivery and performance of the Documents shall not be deemed to be or to give
rise to any Default or Event of Default, and the Lender hereby waives any breach
or default under the Loan Documents that would otherwise be caused by the CRLP
Restructuring or by the execution, delivery and performance of the Documents. To
the extent that the Loan Documents provide that any or all of the transactions
included in the CRLP Restructuring may be implemented if certain advance notice
thereof is given, all such conditions or requirements of advance notice shall be
deemed to have been complied with and all such notices shall be deemed to have
been duly and timely given in accordance with the terms of the Loan Documents.
The Loan Documents are hereby deemed modified to the extent, but only to the
extent, that may be necessary to permit and reflect the consummation of the CRLP
Restructuring and the execution, delivery and performance of the Documents; such
modifications to become effective upon the consummation of the CRLP
Restructuring.

 

(b) Without limiting the terms of Section 2(a), it is hereby agreed that,
effective upon the CRLP Restructuring Effective Date, the Loan Documents shall
be deemed to be modified as follows:

 

(i) any references to CARC as the general partner of CRLP shall be replaced by
references to CARC as the general partner of CRH or by references to GPLLC as
the general partner of CRLP, as the context requires;

 

2



--------------------------------------------------------------------------------

(ii) any references to CARC as a limited partner of CRLP shall be replaced by
references to CARC as a limited partner of CRH or by references to CRH as a
limited partner of CRLP, as the context requires;

 

(iii) any references to CARC holding direct ownership interests in CRLP shall be
replaced by references to CARC holding direct ownership interests in CRH or
indirect ownership interests in CRLP through CRH, or by references to CRH
holding direct and indirect interests in CRLP, as the context requires;

 

(iv) any references to the Borrower as a party or obligor under the Security
Agreement shall be replaced by references to CRH as a party or obligor under the
Security Agreement pursuant to the Security Agreement Assignment (as defined in
Section 4(i) below); and any references to the Security Agreement shall be
understood to refer to the Security Agreement as assigned to CRH pursuant to the
Security Agreement Assignment; and

 

(v) the provision of the Mortgage titled “Due on Sale” shall be deemed amended
as set forth in Schedule II hereof.

 

(c) The Lender has advised the Borrower that it wishes to record the amendment
to the Mortgage deemed made pursuant to clause (v) of Section 2(b) by recording
the Lien Instrument Amendment (as defined in Section 4(iii)) following the CRLP
Restructuring Effective Date. The Lender hereby acknowledges and agrees that the
other modifications deemed made to the Loan Documents pursuant Sections 2(a) and
2(b) hereof shall have the same force and effect as the modifications set forth
in the Lien Instrument Amendment notwithstanding that such other modifications
are not included in an amendment of lien instrument or other recorded
instrument.

 

3. Borrower Representations and Warranties. To induce the Lender to enter into
this Agreement, the Borrower hereby covenants, represents and warrants to the
Lender that (a) the Borrower has full power and authority to enter into this
Agreement, to execute and deliver all documents and instruments required
hereunder, and to incur and perform the obligations provided for herein and
therein, all of which have been duly authorized by all necessary partnership
action of the Borrower, and no consent or approval of any third party other than
those which will have been obtained and will still be in effect as of the CRLP
Restructuring Effective Date is required as a condition to the validity or
enforceability hereof or thereof; (b) this Agreement has been duly executed and
delivered by the Borrower; (c) this Agreement constitutes the valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to bankruptcy and other laws affecting the rights of
creditors generally and the application of general principles of equity; (d) the
execution, delivery and performance by the Borrower of this Agreement will not
violate (i) any

 

3



--------------------------------------------------------------------------------

provision of law or any order, rule or regulation of any court or governmental
authority, or (ii) any instrument, contract, agreement, indenture, mortgage,
deed of trust or other document or obligation to which the Borrower is a party
or by which the Borrower, or any of the Borrower’s property, is bound; and (e)
upon giving effect hereto, no Default or Event of Default has occurred and is
continuing under the Loan Documents.

 

4. Delivery of Additional Documents by the Borrower.

 

Within thirty-five (35) days after the CRLP Restructuring Effective Date, the
Borrower shall deliver to the Lender:

 

(i) an Assignment and Assumption of Security Agreement, dated as of the CRLP
Restructuring Effective Date, by and among CRLP as assignor, CRH as assignee,
and the Lender, in form reasonably satisfactory to the Lender (the “Security
Agreement Assignment”), executed by CRLP and CRH, pursuant to which (A) CRLP
shall assign all of its rights and obligations under or in respect of the
Security Agreement to CRH; (B) CRH shall accept such rights and shall assume,
undertake, and agree to duly and timely perform, all of CRLP’s obligations under
the Security Agreement; (C) the Borrower and CRH shall each expressly
acknowledge that the Pledged Interests Transfer and CRH’s acquisition of the
Pledged Interests are subject to the Lender’s continuing Liens on the Pledged
Interests under the Security Agreement and the other Modified Agreements (the
“Pledged Interests Liens”) and CRH shall expressly acknowledge to the Lender
that it holds the Pledged Interests subject to the Pledged Interests Liens; and
(D) CRH and the Borrower shall authorize the Lender, at the Borrower’s expense,
to prepare and file financing statements naming CRH as debtor to evidence and
give effect to such continuation of the Pledged Interests Liens following the
Pledged Interests Transfer and shall agree to provide the Lender with such
information as the Lender may need for the preparation of such financing
statements and to take such further steps as the Lender may reasonably request
to evidence and give effect to such continuation of the Pledged Interests Liens;

 

(ii) copies of the instruments pursuant to which the Pledged Interests Transfer
has been implemented, as executed by the Borrower and CRH, which instruments
shall contain express acknowledgments by the parties thereto that the Pledged
Interests Transfer is made subject to the Pledged Interests Liens;

 

(iii) an Amendment of Lien Instrument dated as of the CRLP Restructuring
Effective Date between Borrower and Lender amending the provision of the
Mortgage titled “Due on Sale” as set forth in Schedule II attached hereto (the
“Lien Instrument Amendment”);

 

(iv) certified copies of the certificate of limited partnership and the limited
partnership agreement of CRH;

 

4



--------------------------------------------------------------------------------

(v) a certificate of good standing of CRH issued by the Secretary of State of
the State of Delaware and dated not more than 15 days prior to the date of its
delivery to the Lender;

 

(vi) a copy of the certificate of merger with respect to the CRLP Merger, as
certified by the Secretary of State of the State of Delaware;

 

(vii) certified copies of the certificate of limited partnership and limited
partnership agreement of CRLP as in effect after the effectiveness of the CRLP
Merger;

 

(viii) a certificate of good standing of CRLP issued by the Secretary of State
of the State of Delaware and dated on or after the CRLP Restructuring Effective
Date;

 

(ix) certified copy of resolutions of the Borrower authorizing the execution,
delivery and performance of this Agreement and the other agreements and
documents contemplated hereby to be executed and delivered by the Borrower; and

 

(x) certified copy of resolutions of CRH authorizing the execution, delivery and
performance of the Security Agreement Assignment.

 

5. Confirmations Regarding Loan Documents.

 

(a) Each Loan Document is hereby confirmed by the Borrower to be in full force
and effect and is hereby ratified and continued in all respects, and remains
subject to the Liens of the Lender pursuant to the Loan Documents. Except as
deemed modified pursuant to Section 2 hereof and pursuant to the Lien Instrument
Amendment (and except as contemplated herein with respect to the assignment of
the Security Agreement pursuant to the Security Agreement Assignment and the
release of the Borrower thereunder), the Loan Documents shall remain unchanged
after giving effect to the CRLP Restructuring and, as so modified, assigned and
replaced, are hereby ratified and confirmed and shall continue in full force and
effect.

 

(b) Without limiting the terms of Section 5(a), the Borrower hereby confirms for
the benefit of the Lender that:

 

(i) the Borrower shall pay, perform and discharge each and every obligation of
payment and performance by the Borrower under, pursuant to and as set forth in
the Mortgage and the other Loan Documents to which the Borrower is party, at the
time and in the manner set forth in such agreements;

 

(ii) there are no defenses, set-offs or counterclaims, or rights of defense,
set-off or counterclaim, whether legal, equitable or otherwise, to the

 

5



--------------------------------------------------------------------------------

obligations evidenced by or set forth in the Mortgage and the other Loan
Documents; and

 

(iii) this Agreement in no way releases, relinquishes or otherwise affects the
Liens created by or arising under the Loan Documents in the Collateral to secure
the Borrower’s obligations under the Loan Documents, or the priority of such
Liens, and such Liens are hereby ratified and confirmed by the Borrower in all
respects (it being understood that the Pledged Interests Transfer shall be made
subject to the continued existence of the Pledged Interests Liens and that CRLP
will be released from its obligations under the Security Agreement upon CRH’s
assumption of such obligations, as provided in Section 12 hereof).

 

(c) The Borrower hereby represents, warrants and covenants that, following the
CRLP Merger, the Borrower, as the surviving entity in the CRLP Merger, shall
continue to be liable for and to perform and observe each and every covenant,
promise, term, condition, obligation, duty and liability of the Borrower under
this Agreement, the Documents which have been entered into prior thereto by the
Borrower and the Modified Agreements to which the Borrower is party, whether
arising before, on or after the effective date of the CRLP Merger.

 

(d) By signing the Confirmation attached hereto, CARC hereby confirms for the
benefit of the Lender that the Original Guarantee is in full force and effect,
is hereby ratified, confirmed and continued in all respects.

 

6. Further Assurances. Each party hereto agrees promptly to do, make, execute
and deliver all such additional and further acts, things, deeds, assurances,
instruments and documents as the other party may reasonably request to evidence
and/or implement the terms of this Consent Agreement, and to vest in and assure
to the requesting party its rights (and/or to confirm the agreements and
obligations of the non-requesting party) hereunder or under any of the Modified
Agreements.

 

7. Expenses. The Borrower agrees to pay all out-of-pocket expenses (including,
without limitation, attorneys’ fees) reasonably incurred by the Lender in
connection with the review, negotiation, execution and delivery of this
Agreement and any other agreements and documents executed or to be executed in
connection herewith.

 

8. Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which counterparts shall together constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

6



--------------------------------------------------------------------------------

9. Recitals Incorporated. The recitals hereto are hereby incorporated into and
made a part hereof as though fully set forth herein.

 

10. Headings. The headings and subheadings contained in the titling of this
Agreement and the schedules and exhibits hereto are intended to be used for
convenience only and shall not be deemed to be part of, or affect the
interpretation of, the provisions hereof or thereof.

 

11. Governing Law. The performance and construction of this Agreement shall be
governed by the internal laws of the District of Columbia (exclusive of
principles of conflicts of laws).

 

12. Replacement and Release of Certain Obligations.

 

Upon the delivery to the Lender of the Security Agreement Assignment executed by
the Borrower and CRH, and without any further action on the part of any party:
(i) effective as of the effective date of the Security Agreement Assignment, all
obligations of the Borrower under the Security Agreement shall be understood to
be obligations of CRH and (ii) effective as of such date, the Borrower shall be
released and discharged from any further liability or obligation under the
Security Agreement. The Lender shall, at the Borrower’s sole expense, file such
financing statements as the Borrower may reasonably request to evidence the
foregoing.

 

13. Termination of Certain Provisions. The Borrower shall notify the Lender of
the consummation of the CRLP Restructuring. If the CRLP Restructuring Effective
Date has not occurred on or before April 30, 2004, the terms of Sections 2, 4, 5
and 6 of this Agreement shall lapse and be of no further force or effect.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement to be
duly executed under seal by their duly authorized respective officers as of the
day and year first above written.

 

LENDER:

THE NORTHWESTERN MUTUAL LIFE

INSURANCE COMPANY, a Wisconsin

corporation

By:

 

Northwestern Investment Management

Company, a Wisconsin corporation, its

wholly owned subsidiary and authorized

representative

   

By:

 

/s/ DAVID D. CLARK

       

--------------------------------------------------------------------------------

   

Name:

 

David D. Clark

   

Title:

 

Managing Director

BORROWER:

CARR REALTY, L.P., a Delaware

limited partnership

By:

 

CARRAMERICA REALTY

CORPORATION, a Maryland corporation,

its general partner

   

By:

 

/s/ STEPHEN E. RIFFEE

       

--------------------------------------------------------------------------------

   

Name:

 

Stephen E. Riffee

   

Title:

 

CFO & Treasurer

 



--------------------------------------------------------------------------------

CONFIRMATION

 

The undersigned hereby confirms the matters set forth in Section 5(d) of the
above Consent Agreement dated as of December 19, 2003 (the “Consent Agreement”),
as to the Original Guaranty (as defined in the Consent Agreement) and by
executing this Confirmation shall be a party to the Consent Agreement solely for
purposes of said Section 5(d).

 

IN WITNESS WHEREOF, the undersigned has caused this Confirmation to be executed
by its duly authorized officer as of the date of the Consent Agreement.

 

CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:

 

/s/ STEPHEN E. RIFFEE

   

--------------------------------------------------------------------------------

Name:

 

Stephen E. Riffee

Title:

 

CFO & Treasurer

 



--------------------------------------------------------------------------------

SCHEDULE I

 

CRLP RESTRUCTURING SCHEDULE

 

The “CRLP Restructuring,” as such term is used in the Consent Agreement to which
this Schedule is attached (the “Consent Agreement”), include (i) the
transactions and events referred to in the following paragraphs of this
Schedule, in substantially the form described herein or with such exclusions or
changes as will not in the aggregate have a material adverse effect on the
Collateral or the Lender’s rights under any one or more of the Modified
Agreements and (ii) such other related transactions and steps, occurring prior
to or concurrently with or within a reasonable time after the transactions and
events described below, as may be reasonably necessary to complete the
transactions and events described below, provided that the related transactions
and steps referred to in this clause (ii) shall not result in the creation of
any Lien on the Collateral in violation of the Modified Agreements or the
transfer of ownership of the Collateral to any person or entity (except as and
to the extent contemplated by the transactions and events described below) nor
otherwise in the aggregate have a material adverse effect on the Collateral or
the Lender’s rights under any one or more of the Modified Agreements.

 

Capitalized terms used but not defined in this Schedule shall have the meanings
assigned to them in the Consent Agreement or the Definitional Appendix attached
thereto. Matters described in this Schedule are not necessarily listed in the
chronological order in which they may be taken. Nothing in this Schedule shall
constitute a binding obligation on the Borrower or any other party to enter into
all or any of the transactions described in this Schedule.

 

CRLP Restructuring

 

The CRLP Restructuring includes the following steps:

 

Step 1 – CRLP will form CRH as a Delaware limited partnership that is owned 99%
by CRLP as the sole limited partner of CRH and 1% by a newly formed wholly-owned
Delaware limited liability company subsidiary of CRLP as the sole general
partner of CRH (“HMLLC”).

 

Step 2 – CRH will form a Delaware limited partnership (“Merger LP”) that is
owned 99% by CRH as the sole limited partner of Merger LP and 1% by a
wholly-owned Delaware limited liability company subsidiary of CRH as the sole
general partner of Merger LP (“GPLLC”).

 

Step 3 – Merger LP will merge with and into CRLP, with CRLP as the surviving
entity (the “CRLP Merger”). In the CRLP Merger, (i) the

 



--------------------------------------------------------------------------------

existing CRLP unitholders (including CARC) will receive interests in CRH
reflecting the same percentage ownership interests and substantially the same
terms as their interests in CRLP in exchange for their CRLP interests, (ii) the
interests in Merger LP held by CRH and GPLLC will become interests in CRLP, and
(iii) the interests in CRH held by CRLP and HMLLC will be extinguished.

 

Step 4 – CRLP will assign to CRH the Security Agreement and the Pledged
Interests (subject to the continued existence of the Pledged Interests Liens)
and CRLP’s ownership interests in its other subsidiaries and joint venture
investments but not its interests in properties currently owned directly by
CRLP.

 

Step 5 – GPLLC will elect to be classified as an association for income tax
purposes.

 

GPLLC, a wholly owned subsidiary of CRH, will replace CARC as the 1% sole
general partner of CRLP. CRH will replace CARC and the other current limited
partners in CRLP as a 99% limited partner in CRLP. CARC will be the 1% sole
general partner in CRH, and CARC and the other current limited partners in CRLP
will become the limited partners in CRH, with CARC holding the same percentage
interest of over 80% that it currently holds in CRLP.

 

CRLP will continue to exist, as the surviving entity in the CRLP Merger, and
will continue to own the real estate properties that it currently owns directly.
Except as contemplated herein and in the Consent Agreement with respect to the
assignment of the Security Agreement pursuant to the Security Agreement
Assignment and the release of CRLP thereunder, the Loan Documents to which CRLP
is a party will remain in effect. The Lender’s existing Liens under the Loan
Documents will remain in effect (it being understood that the Pledged Interests
Transfer will be made subject to the continued existence of the Pledged
Interests Liens and that CRLP will be released from its obligations under the
Security Agreement upon CRH’s assumption of such obligations).

 



--------------------------------------------------------------------------------

DEFINITIONAL APPENDIX

 

“Collateral” shall mean all property (including any after-acquired property) of
the Borrower in which the Lender has a Lien under the Loan Documents, and all
property (including after-acquired property) of the Borrower in which the Lender
may in the future acquire a Lien under the Loan Documents.

 

“CRLP Merger” shall have the meaning given to such term in the CRLP
Restructuring Schedule.

 

“CRLP Restructuring Effective Date” shall mean the effective date of the CRLP
Merger.

 

“Default” shall mean any event which, with the giving of notice or passage of
time (or both), would constitute an Event of Default.

 

“Event of Default” shall mean any event which would, if remaining uncured or
unwaived upon the expiration of any applicable cure period, cause or permit the
Lender to declare due and payable or otherwise accelerate the maturity of any
indebtedness of the Borrower evidenced or secured by the Loan Documents.

 

“GPLLC” shall have the meaning given to such term in the CRLP Restructuring
Schedule.

 

“Lien” shall mean any statutory or common law consensual or nonconsensual
mortgage, pledge, security interest, encumbrance, lien, right of setoff, claim
or charge of any kind, including, without limitation, any conditional sale or
other title retention transaction, any lease transaction in the nature thereof
and any secured transaction under the Uniform Commercial Code of any
jurisdiction.

 

“Loan Documents” shall mean, as the same may be in effect on the date hereof:
the Mortgage and any and all loan agreements, credit agreements, contracts,
promissory notes and other instruments, security agreements, assignments, pledge
agreements, hypothecation agreements, environmental indemnities, other
indemnification agreements, subordination agreements, guaranties and other
documents and agreements executed and delivered by the Borrower and the Lender
or for the benefit of the Lender and delivered to the Lender in connection with
the Mortgage, as the foregoing have been amended and supplemented to the date
hereof.

 

“Modified Agreements” shall mean the Loan Documents as deemed modified pursuant
to this Agreement.

 



--------------------------------------------------------------------------------

“Mortgage” shall mean the Consolidated, Amended and Restated Deed of Trust and
Security Agreement, dated as of March 19, 1999, by the Borrower to William H.
Norton as trustee for the benefit of the Lender.

 

2



--------------------------------------------------------------------------------

SCHEDULE II

 

MODIFICATION OF “DUE ON SALE” PROVISION IN MORTGAGE

 

The following words at the end of the “Due on Sale” provision in the Mortgage
shall be deleted:

 

“and CarrAmerica Realty Corporation, a Maryland corporation (the “REIT”), shall
not convey or enter into any contract to convey its interest in Grantor.”

 

and the foregoing words shall be replaced by the following words:

 

“and Carr Realty Holdings, L.P., a Delaware limited partnership (“CRH”), shall
not convey or enter into any contract to convey its interest in Grantor, and
CarrAmerica Realty Corporation, a Maryland corporation (the “REIT”), shall not
convey its interest in CRH.”

 